Citation Nr: 1121277	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to a compensable disability rating for defective hearing of the left ear for the period prior to March 30, 2005, and to a rating higher than 20 percent since March 30, 2005 for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the August 2005 decision the RO addressed the issue of entitlement to a higher rating for left ear hearing loss.  In the April 2008 decision the RO addressed the issue of entitlement to service connection for a low back disorder.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in June 2009.  A transcript of this proceeding has been associated with the claims file.  

The issues noted on the cover page of this decision was previously before the Board in September 2009 at which times the issues were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Previously before the Board was the issue of entitlement to service connection for right ear hearing loss.  In a February 2011 rating decision, the RO granted service connection for right ear hearing loss, effective March 30, 2005, thus satisfying the Veteran's appeal as to that issue.  The RO assigned a 20 percent rating for the Veteran's bilateral hearing loss and, as service connection was now established for hearing loss of both ears, characterized the disability as bilateral hearing loss.  


FINDINGS OF FACT

1.  The Veteran's low back disorder did not have onset during his active service, was not caused by his active service, and arthritis of his low back did not manifest within one year of separation from active duty.  

2.  Prior to March 30, 2005, puretone thresholds for the Veteran's left ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz were no greater than 20, 5, 5, and 40 decibels, respectively and puretone thresholds for the Veteran's right ear at those frequencies were no greater than 0, 5, 5, and 25 decibels, respectively; speech recognition was no lower than 100 percent for each ear.  

3.  From March 30, 2005, forward, puretone thresholds for the Veteran's left ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz were no greater than 40, 45, 70, and 85 decibels, respectively and puretone thresholds for the Veteran's right ear at those frequencies were no greater than 40, 45, 60, and 75 decibels, respectively; speech recognition was no lower than 74 percent for the left ear and 72 percent for the right ear.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for a low back disorder.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria have not been met for a compensable disability rating for the Veteran's left ear hearing loss prior to March 2005 or for a rating higher than 20 percent for his hearing loss disability since March 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § §§ 3.102, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85 Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disorder

The Veteran contends that he has arthritis of the back due to an injury in military service.  Specifically, the Veteran argues that he ruptured a disk in his back during service.  He contends that he now has deteriorating discs due to this alleged in-service condition.  He also argues that his congenital sacralization of L5 was  aggravated by his military service.  

	Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112,; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.304(b).  This does not mean that any manifestation of joint pain in service will permit service connection for arthritis first shown as a clearcut clinical entity at some later date.  Id.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90.  According to the VA General Counsel's opinion, however, a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

	Relevant Evidence

Service treatment records document the Veteran's report of a back ache in February 1970.  He was diagnosed with a lumbosacral sprain.  He complained of back pain again in April 1970 and was again found to have a "back muscle sprain."  An October 1970 report of medical examination for separation from active duty includes a normal clinical evaluation of all systems, including his spine.  In an associated report of medical history, the Veteran checked selection boxes indicating that he either then had or had previously had back trouble.  Listed on the physician's summary of this report is that the Veteran had "Back trouble - LBP chronic."

The Veteran filed an initial claim for service connection for a back disorder in March 1971.  In April 1971 the Veteran underwent a VA examination.  An x-ray study conducted as part of the examination showed sacralization of L-5 on the right with no other bony or joint abnormality.  The x-ray report also indicated that there was Schmorl's node seen of the entire lumbar vertebrae with slight demineralization of the bones noted.  The examination report documents the Veteran's narrative history that he developed low back pain and tenderness from lifting while working in a supply room during service and that he received "shots" for this during service.  The examiner stated that the Veteran was not currently having difficulty but that he reported that he developed back pain and tenderness on heavy lifting.  Diagnosis was sacralization of L-5 on the right.  The RO denied this initial claim in June 1971 on the basis that the Veteran's sacralization of L5 was a constitutional or developmental anxiety and not a disability pursuant to 38 C.F.R. §§ 3.303(c), 4.9.    

The Veteran filed a second claim for service connection for a back disorder in January 1983 and the RO determined that, pursuant to 38 C.F.R. § 5108, new and material evidence had not been submitted to reopen the claim.  

The Veteran filed a third claim for service connection for a back disorder in July 2007.  The Veteran contended that he had arthritis of the back due to a previous injury.  He reiterated this contention in March 2008.  After the RO disallowed his claim the Veteran submitted a statement in July 2008 arguing that his back disorder was the result of "the ruptured disk I had in service."  He contended that he now has arthritis and deteriorating discs due to this alleged in-service disorder.  He also argued that if his current back disorder was caused by sacralization then such sacralization was aggravated by his service.  

VA treatment records from April 2006 through March 2008 are associated with the claims file.  In April 2006 the Veteran complained of low back pain and neck pain.  These notes document that he "he has not seen any Physician on regular basis, since he has no problems."  Other reports of back pain followed, but statements of etiology or how long he had symptoms are not found in these notes.  

In his December 2008 substantive appeal, the Veteran argued that his congenital back defect was aggravated by his military service.  He also reported that he saw a physician on December 4, 2008 and, after reviewing the Veteran's medical record, claims file, and service treatment records, the physician verbally agreed with the Veteran's opinion.  

A report of a January 2009 MRI (magnetic resonance imaging) study provides the following impression:  

Transitional L5 vertebra with rudimentary L5-S1 disc space: A normal variant.  Diffuse desiccation of all the discs but without evidence of disc herniation centrally or laterally. Significant disc space narrowing and degenerative disc disease at T12-L1 with Schmorl's nodes but without posterior or lateral disc herniation at that level.  

During the June 2009 hearing before the undersigned, the Veteran testified that an MRI study of his back had been conducted in January 2009 and that although he had discussed the results with his physician he was not sure as to what the MRI results meant.  June 2009 transcript at 3.  He testified that he injured his back during service and stated that service treatment records show that he sought treatment for his back three or four times during service.  Id. at 8.  He also testified that he did not have any back problems prior to service.  Id. at 9.  

After reopening the Veteran's claim in September 2009, the Board remanded this matter to afford him a VA examination and obtain an etiology opinion.  In February 2010, the Veteran underwent a VA examination of his spine which included review of the claims file and medical records by the examiner.  The examiner noted the Veteran's history of back complaints during service and following discharge as well as the sacralization of L5 at that time.  She also documented a history of the Veteran's current symptoms and the MRI results.  She diagnosed degenerative joint disease of the lumbar spine.  

Addressing the question of etiology, the examiner offered her opinion that the Veteran's current back disorder was not caused by or a result of his military service.  She explained that his complaints of low back pain during service appeared to be self limiting and there was no chronicity of back complaints shown in the medical record.  

She went on to report that by the Veteran's own admission he did not see a physician for his back from 1971 to 2006.  She also noted that the Veteran had worked in physical labor jobs including underground coal mining and construction until he opened his business in 1994.  She explained that these occupations could have "attributed" to his back condition.  As to the diagnosis of L5 sacralization, she explained that this is a common anatomical anomaly where usually the vertebral column body becomes incorporated into the S1 vertebral body but is a common finding in the general population and is considered a benign process.  

	Analysis

Given the evidence of record, the Board finds that service connection for a back disorder is not warranted on either a direct or presumptive basis.  First, the Board notes that the February 2010 VA examiner specifically opined that the Veteran's current back disorder was not caused by or a result of his military service.  The Board finds the February 2010 VA examination to be adequate.  The examiner relied on adequate facts and data and provided a rationale for the opinion offered.  The Board recognizes that the examiner stated that there was no chronicity of back complaints shown in the record and that the report of medical history from 1971 listed "Back trouble - LBP chronic."  These facts are not in conflict.  

Although there is a statement of chronic low back pain beginning in 1971, there are no findings of record that the Veteran had the condition from which he now suffers since that time.  While the Veteran was found to have back sprain during service, there were no findings of arthritis or, for that matter, degenerative disc disease.  The statement of chronic low back pain and the manifestations of pain are insufficient to identify the disease entity from which the Veteran now suffers, particularly given the finding of back sprain.  The in-service notation is merely a diagnosis of pain that includes the word "chronic."  

The Board assigns little probative weight to the Veteran's report that, after review of his claims file and service treatment records, a physician agreed with him that his congenital back disorder was aggravated by service.  His report does not contain any detail as to what the physician may have said and whether the physician actually provided a medical opinion with any degree of certainty, as opposed to simply a comment as to possibilities, militates against assigning much weight to the Veteran's statement.  The opinion provided by the physician in the February 2010 report was that sacralization of L5 is a benign process and that there was no connection between the Veteran's current back disorder and military service.  Between the Veteran's recollection of what a physician told him in 2008 and what the examiner wrote down as part of a report following examination, the Board finds the latter to be of much greater probative value.  There is no question as to the examiner's opinion but the same cannot be said of whatever was stated during a conversation between the Veteran and a physician in 2008.  

As between the Veteran's report that he ruptured a disc during service and this led to his current back disorder the Board finds the medical evidence more probative as to the nature of his back problems during service.  Service treatment records indicate that he had a sprain, not a ruptured disc.  Although he was examined shortly after separation from service, he was not found to have a ruptured disc.  There is no evidence, other than the Veteran's own statement, that he has ever had a ruptured disc.  The preponderance of the evidence thus shows that the Veteran did not have a ruptured disc during active service or within one year of separation from such service.  

The x-rays from 1971 did not show degenerative disc or joint disease of his spine.  There are no findings of degenerative joint disease of his back at any time near one year within separation from active duty.  Based on the evidence of record the Board finds that arthritis of his lumbar spine did not manifest within one year of separation from active service and therefore the presumptive provisions for chronic disease are not for application.  

To the extent that the Veteran implies that he has had symptoms since service, the Board finds other evidence more probative.  Significantly, the treatment records from April 2006 state that he had not seen a physician on a regular basis because he had no problems.  This report appears to have originated with the Veteran and tends to show that there has not been continuity of symptomatology of his back since service.  

As to the Veteran's opinion that his current back problems are due to service or that a congenital condition was aggravated by service, the Board finds that the Veteran's non-expert opinion is not competent evidence.  The Board is not saying that a non-expert may never provide a probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in Jandreau the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As to the kinds of conditions that a layperson is competent to identify, the Court of Appeals for Veteran's Claims (Veterans Court), in finding that a layperson could diagnose varicose veins, explained that this was because of the readily identifiable features of varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.)  Along the same lines, the Veterans Court has stated that lay persons are competent to identify that which they have observed with their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau and the guidance provided in Barr and Layno is applicable.  Whether the Veteran's current back condition is due to sacralization of L-5 or his in-service back strain or whether his in-service symptoms were due to sacralization of L-5, or whether such worsened during service, are not questions that can be answered by mere observation of the five senses and are not simple questions.  For these reasons the Board finds that the Veteran's opinion as to these questions is not competent evidence.  

It has not been overlooked by the Board that the basis for the 1971 denial of his claim was that his symptoms were due to sacralization of L-5.  That is not what the examiner found in February 2010.  Rather, she explained that sacralization of L-5 is a benign process.  As between her report and the report from 1971 - which is devoid of any explanation, the Board finds the February 2010 report more probative as to what condition the Veteran has and what causes his symptoms.  This is because her opinion is supported by rationale and the 1971 opinion is not.  

The most probative evidence of record is the report of the February 2010 examination.  The Board finds that this report, taken together with the history of the Veteran's back complaints is unfavorable to his claim and outweighs any favorable evidence.  His appeal as to this matter must therefore be denied.  As the preponderance of evidence is against a grant of service connection for a low back disorder, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss is more disabling than evaluated prior to and beginning March 30, 2005.

	
      
Legal Criteria
	
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

If a claim for an increased rating is granted the effective date can be up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability occurred during that time.  38 U.S.C.A. § 5110.  The relevant temporal focus is therefore from the period from one year prior to the filing of the claim to when it is decided.  Hart, 21 Vet. App. at 509.  In the instant case that focus is from March 30, 2004 to the issuance of this Board decision. 

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more. 38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  

	Analysis

In the instant case, service connection was not in place for the Veteran's right ear hearing loss for the period from March 30, 2004 to March 30, 2005.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provision of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 3.383, compensation is payable for combinations of service-connected and non-service connected hearing impairment where hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, as if both disabilities were service-connected so long as the nonservice-connected disability is not the result of the veteran's own willful misconduct.  

Even though the only issue on appeal is the rating for the Veteran's left ear, application of 38 C.F.R. § 4.85 and 38 C.F.R. § 3.383 dictates that for the period after March 30, 2005 there is no difference between how that rating is assigned as opposed to if the issue was the rating for bilateral hearing loss.  

There is no evidence as to the severity of the Veteran's left ear or right ear hearing loss during the one year prior to when he filed his claim for an increase in March 2005.  There is therefore no evidence showing that his hearing loss of the left ear had increased in severity during that time period.  Hence, a compensable rating cannot be granted for that period.  

Prior to August 2005, the most recent audiology test results were from a VA audiometric examination conducted in March 1983.  At that time pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 0, 5, 5, and 25 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 8.75 dB.  Pure tone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 5, 10, and 45dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 16.25 dB.  Speech recognition was 100 percent for each ear.  

These findings yield assignment of Roman numeral I for each ear under Table VI and a noncompensable rating by application of Table VII

In August 2005, the Veteran underwent a VA audiology examination.  Pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 25, 25, 40, and 55 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 36.25 dB.  Pure tone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 30, 60,  and 70 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 46.25 dB.  Speech recognition was 94 percent for the right ear and 96 percent for the left ear.  

These findings yield assignment of Roman numeral I for each ear under Table VI and a noncompensable rating by application of Table VII.  

The Veteran submitted results of private audiometric testing conducted in February 2006.  Pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were no greater than 38, 30, 25, 50, and 50 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz no greater than 38.75 dB.  Pure tone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were no greater than 20, 25, 25, 55, and 70 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 56.25 dB..  Speech discrimination scores were different, showing 88 percent in both ears.  The report does not indicate that the speech discrimination scores were obtained through Maryland CNC testing.  

Even if the Board accepted the speech discrimination scores, which are not specified as from the Maryland CNC, these findings would result in assignment of Roman numeral II for each ear and also a noncompensable rating by application of Table VII.  

The Veteran underwent a VA audiological examination in December 2008.  The examiner took a history from the Veteran that he has trouble comprehending conversational speech, especially when there is background noise.  He reported that he has noticed that he is turning the television and radio to high volumes.  

Pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 30, 35, 50, and 70 dB, respectively, with  an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 46.25 dB.  Pure tone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 30, 45, 70, and 90 dB, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 58.75 dB.  Speech recognition was 84 percent for the right ear and 76 percent for the left ear.  

These findings result in assignment of Roman numeral II for the right ear and Roman numeral IV for the left ear yielding a disability rating of 10 percent for his bilateral hearing loss.  

In February 2010, another VA audiological examination was conducted.  Pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 40, 40, 45, 65, and 85 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 58.75 dB.  Pure tone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 45, 45, 60, 85, and 90 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 70 dB.  Speech recognition was 80 percent for the right ear and 72 percent for the left ear.  

These findings result in assignment of Roman numeral II for the right ear and Roman numeral IV for the left ear yielding a disability rating of 10 percent for his bilateral hearing loss.  

In January 2011, another VA audiology examination was conducted.  The examiner found that the Veteran's hearing loss disability did not have significant effects on his occupation and that there were no effects on his usual daily activities.  

Pure tone thresholds for the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 40, 45, 60, and 75 dB, respectively, with an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 55 dB.  Pure tone thresholds for the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 40, 45, 70, and 85 dB, respectively, with  an average over the frequencies of 1000, 2000, 3000, and 4000 Hertz of 60 dB.  Speech recognition was 72 percent for the right ear and 74 percent for the left ear.  

These findings result in assignment of Roman numeral V for each ear, yielding a disability rating of 20 percent for his bilateral hearing loss.  

There is no evidence of record showing results more favorable to the Veteran's claim than those from the most recent examination.  Therefore, his hearing loss disability has not approximated the criteria for a rating higher than 20 percent at any time on appeal.  There is no evidence from the period within one year prior to the date that he filed his claim in March 2005.  As there is no evidence showing that his right ear hearing loss was compensable prior to March 2005, his right ear hearing loss disability did not approximate the criteria for a compensable schedular rating prior to March 2005.  

	Extraschedular Consideration

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  

At the December 2008 VA examination, the examiner noted the functional impairment caused by the Veteran's hearing loss, citing that the Veteran's chief complaint and situation of greatest difficulty was trouble comprehending conversational speech, especially when there is background noise.  Specifically, the Veteran reported that he has noticed that he is turning the television and radio to high volumes.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The Veteran's hearing loss is manifested by difficulty hearing speech.  The Board finds that such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the claim for entitlement to service connection for a back disability, the RO provided the appellant pre-adjudication notice by letter dated in September 2007.  With regard to the claim for an increased rating for left ear hearing loss in June 2005 and July 2008 and the claim was readjudicated in January 2009 and February 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the appellant adequate physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a low back disorder is denied.  

A compensable disability rating for defective hearing of the left ear for the period prior to March 30, 2005, and a disability rating higher than 20 percent since March 30, 2005 for bilateral hearing loss is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


